 Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19     PageID.1   Page 1 of 31



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ADAMO DEMOLITION COMPANY,
d/b/a ADAMO GROUP INC., and ADAMO
GROUP, a foreign profit corporation,

                           Plaintiff,
vs.

INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 150, and
JAMES M. SWEENEY, an individual,

                     Defendants.
___________________________________/

CUMMINGS, McCLOREY, DAVIS &
ACHO, P.L.C.
By: RONALD G. ACHO (P23913)
    MARGARET LOURDES (P55601)
17436 College Parkway
Livonia, MI 48152
(734) 261-2400 / FAX (734) 261-2400
racho@cmda-law.com
mlourdes@cmda-law.com
Attorneys for Plaintiff
___________________________________/

                             VERIFIED COMPLAINT

             Plaintiff ADAMO DEMOLITION COMPANY, which does business as

ADAMO GROUP, INC. and ADAMO GROUP (“Adamo”), and for its Verified

Complaint against Defendant International Union of Operating Engineers Local

150 and Defendant James M. Sweeney, states as follows:




00906548-2
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19             PageID.2   Page 2 of 31



                                     PARTIES

      1.     Plaintiff ADAMO DEMOLITION COMPANY is a for-profit

corporation incorporated under the laws of the State of Florida and whose principal

place of business is in Wayne County, Michigan.

      2.     ADAMO GROUP, INC. and ADAMO GROUP are assumed names

of ADAMO DEMOLITION COMPANY. (ADAMO DEMOLITION COMPANY,

ADAMO GROUP, INC. and ADAMO GROUP will collectively be referred to as

“Adamo”),

      3.     Defendant      INTERNATIONAL               UNION      OF      OPERATING

ENGINEERS LOCAL 150 (“Defendant Union”) is a labor organization with a

principal place of business at 6200 Joliet Road, Countryside, County of Cook,

State of Illinois, but engages in business matters within the Eastern District of

Michigan.

      4.     Defendant JAMES M. SWEENEY (“Defendant Sweeney”) is

President of Defendant Union.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims and the parties in this

matter pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds

$75,000.00, and this matter is between citizens of different states.




                                       00906548-2   2
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19              PageID.3   Page 3 of 31



      6.    This Court has personal jurisdiction over the Defendants pursuant to

M.C.L. § 600.705 and M.C.L. § 600.715 because the Defendants, by their tortious

conduct, caused acts to be done, and consequences to occur, within the Eastern

District of Michigan.

      7.    Defendant Union and Defendant President have engaged in business

within the Eastern District of Michigan.

      8.    Defendant Union and Defendant President have established the

requisite minimum contacts subjecting themselves to personal jurisdiction within

the Eastern District of Michigan through numerous phone calls, text messages,

electronic e-mails, and first class mail United States mail directed to and received

by Adamo, machine operators, and workers present for Adamo.

      9.    Defendant Union and Defendant Sweeney have established the

requisite minimum contacts subjecting themselves to personal jurisdiction within

the Eastern District of Michigan by sending letters via United States mail after the

Project was completed to Michigan and received in Michigan. Such letters

exclusively arise out of the recipients’ activities and presence as Adamo operators

and workers at the Project and are more specifically described as follows:

                   a.    Defendant     Union           and   Defendant   Sweeney    sent

            communications to Gary Corlew, a worker who worked for Adamo,

            and a resident of the Eastern District of Michigan; further Defendants


                                      00906548-2   3
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19      PageID.4   Page 4 of 31



          have filed charges against Gary Corlew in the Eastern District of

          Michigan, and the notices and communications related thereto, were

          all received within the Eastern District of Michigan.

                b.     Defendant Union and Defendant Sweeney have sent

          communications to Gunner Cuppetilli, a worker who worked for

          Adamo, and a resident of the Eastern District of Michigan; further,

          Defendants have filed charges against Gunner Cuppetilli in the

          Eastern District of Michigan, and the notices and communications

          related thereto, were all received within the Eastern District of

          Michigan.

                c.     Defendant Union and Defendant Sweeney have sent

          communications to Nicolas Cuppetilli, a worker who worked for

          Adamo, and a resident of the Eastern District of Michigan; further,

          Defendants have filed charges against Nicolas Cuppetilli in the

          Eastern District of Michigan, and the notices and communications

          related thereto, were all received within the Eastern District of

          Michigan.

                d.     Defendant Union and Defendant Sweeney have sent

          communications to Larry Davis, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan; further, Defendants


                                    00906548-2   4
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.5   Page 5 of 31



          have filed charges against Larry Davis in the Eastern District of

          Michigan, and the notices and communications related thereto, were

          all received within the Eastern District of Michigan.

                e.     Defendant Union and Defendant Sweeney have sent

          communications to Tom Francis, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan; further, Defendants

          have filed charges against Tom Francis in the Eastern District of

          Michigan, and the notices and communications related thereto, were

          all received within the Eastern District of Michigan.

                f.     Defendant Union and Defendant Sweeney have sent

          communications to Greg Hanson, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan; further, Defendants

          have filed charges against Greg Hanson in the Eastern District of

          Michigan, and the notices and communications related thereto, were

          all received within the Eastern District of Michigan.

                g.     Defendant Union and Defendant Sweeney have sent

          communications to Chuck Harris, Jr., a worker who worked for

          Adamo, and a resident of the Eastern District of Michigan, and they

          have filed charges against Chuck Harris, Jr. in the Eastern District of

          Michigan;    further,   the       Defendants   and   the   notices   and


                                    00906548-2   5
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.6   Page 6 of 31



          communications related thereto, were all received within the Eastern

          District of Michigan.

                h.     Defendant Union and Defendant Sweeney have sent

          communications to Dave Maynarich, a worker who worked for

          Adamo, and a resident of the Eastern District of Michigan, and they

          have filed charges against Dave Maynarich in the Eastern District of

          Michigan;    further,   the       Defendants   and   the   notices    and

          communications related thereto, were all received within the Eastern

          District of Michigan.

                i.     Defendant Union and Defendant Sweeney have sent

          communications to Gene Beaulieu, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Gene Beaulieu, in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                j.     Defendant Union and Defendant Sweeney have sent

          communications to Tory Morgan, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Tory Morgan in the Eastern District of Michigan;




                                    00906548-2   6
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.7   Page 7 of 31



          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                 k.    Defendant Union and Defendant Sweeney have sent

          communications to Angelo Bridges, a worker who worked for

          Adamo, and a resident of the Eastern District of Michigan, and they

          have filed charges against Angelo Bridges in the Eastern District of

          Michigan;    further,   the       Defendants   and   the   notices    and

          communications related thereto, were all received within the Eastern

          District of Michigan.

                l.     Defendant Union and Defendant Sweeney have sent

          communications to Randy Muxlow, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Randy Muxlow in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                 m.    Defendant Union and Defendant Sweeney have sent

          communications to Brian Parker, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Brian Parker in the Eastern District of Michigan;




                                    00906548-2   7
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.8   Page 8 of 31



          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                n.     Defendant Union and Defendant Sweeney have sent

          communications to Kevin Paul, a worker who worked for Adamo, and

          a resident of the Eastern District of Michigan, and they have filed

          charges against Kevin Paul in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                o.     Defendant Union and Defendant Sweeney have sent

          communications to Dan Pieprzak, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Dan Pieprzak in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                p.     Defendant Union and Defendant Sweeney have sent

          communications to Hubert Robertson, a worker who worked for

          Adamo, and a resident of the Eastern District of Michigan, and they

          have filed charges against Hubert Robertson in the Eastern District of

          Michigan;    further,   the       Defendants   and   the   notices    and




                                    00906548-2   8
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19      PageID.9   Page 9 of 31



          communications related thereto, were all received within the Eastern

          District of Michigan.

                q.     Defendant Union and Defendant Sweeney have sent

          communications to Mike Roediger a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Mike Roediger in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                r.     Defendant Union and Defendant Sweeney have sent

          communications to Paul Sherman, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Paul Sherman in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.

                s.     Defendant Union and Defendant Sweeney have sent

          communications to Tim Sherman, a worker who worked for Adamo,

          and a resident of the Eastern District of Michigan, and they have filed

          charges against Tim Sherman in the Eastern District of Michigan;

          further, the Defendants and the notices and communications related

          thereto, were all received within the Eastern District of Michigan.


                                    00906548-2   9
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19        PageID.10   Page 10 of 31



                  t.     Defendant Union and Defendant Sweeney have sent

            communications to Patrick Theriault, a worker who worked for

            Adamo, and a resident of the Eastern District of Michigan, and they

            have filed charges against Patrick Theriault in the Eastern District of

            Michigan;    further,   the       Defendants   and   the   notices    and

            communications related thereto, were all received within the Eastern

            District of Michigan.

                  u.     Defendant Union and Defendant Sweeney have sent

            communications to Adam Thieray a worker who worked for Adamo,

            and a resident of the Eastern District of Michigan, and they have filed

            charges against Adam Thieray in the Eastern District of Michigan;

            further, the Defendants and the notices and communications related

            thereto, were all received within the Eastern District of Michigan.

                  v.     Defendant Union and Defendant Sweeney have sent

            communications to Eugene Waller, a worker who worked for Adamo,

            and a resident of the Eastern District of Michigan, and they have filed

            charges against Eugene Waller in the Eastern District of Michigan;

            further, the Defendants and the notices and communications related

            thereto, were all received within the Eastern District of Michigan.




                                     00906548-2   10
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.11    Page 11 of 31



      10.    The Prime Contractor for the Project is Commercial Contracting

Corporation (“CCC”), a Michigan domestic for-profit corporation, whose

headquarters and principal place of business are within the Eastern District of

Michigan.

                          COMMON ALLEGATIONS

      11.    Adamo is a nationwide demolition company headquartered in the City

of Detroit, Wayne County, State of Michigan.

      12.    Adamo is a leading company in the demotion industry throughout the

United States in the areas of decontamination, decommissioning and demolition.

      13.    Adamo has enjoyed an excellent relationship with the International

Union of Operating Engineers.

      14.    Adamo also enjoys longstanding, harmonious relations with other

Locals that are part of the International Union of Operating Engineers throughout

the United States.

      15.    The incidents that form the basis for this Verified Complaint are

extraordinary, egregious, and unlike anything Adamo has experienced with any

other Local that is part of the International Union of Operating Engineers.

      16.    All of the incidents have occurred since March 2018, and are

continuing to date.




                                      00906548-2   11
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.12     Page 12 of 31



        17.   Adamo was awarded a subcontract by the Prime Contractor, CCC,

which is headquartered in Auburn Hills, Michigan, to complete a substantial

demolition project at the Ford Assembly Plant, in the City of Chicago, Cook

County, Illinois (“the Project”).

        18.   On or about March 9, 2018, before commencement of the Project,

Adamo advised the Defendant Union that it needed to provide approximately 86

experienced, trained and qualified machine operators for the Project.

        19.   Adamo informed the Defendant Union it would provide 35 qualified

operators, that they also had four operators in place from Local 150, therefore,

leaving a need for Local 150 to provide an additional 47 experienced, trained and

qualified operators.

        20.   Adamo also placed the Defendant Union and Defendant Sweeney on

notice, multiple times and throughout the pendency of the Project, that the job was

extremely time sensitive and any failure or refusal to dispatch experienced, trained

and qualified workers would create significant monetary damages, interfere with,

hinder and harm Adamo’s ability to meet its contractual obligations to CCC and

Ford.

        21.   Adamo also placed the Defendant Union on notice, multiple times and

throughout the pendency of the Project, that any failure or refusal to provide the

required number of experienced, trained and qualified operators would interfere


                                      00906548-2   12
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.13    Page 13 of 31



with, harm and hinder Adamo’s ability to meet its contractual duties to CCC and

Ford.

        22.   Adamo also put the Union on notice, multiple times and throughout

the pendency of the Project, that experienced, trained and qualified operators were

indispensable for creating a safe work environment and any failure to provide them

would interfere with, harm and hinder Adamo’s ability to meet its contractual

duties to CCC and Ford.

        23.   Despite such notices, Defendant Union and Defendant Sweeney

willfully refused to provide Adamo contact information for proposed workers,

refused to give reasonable assurances to Adamo that operators were experienced,

trained and qualified before they were dispatched, and refused to fulfill Adamo’s

request to verify and confirm their qualifications.

        24.   Defendant Union and Defendant Sweeney took deliberate steps to

actively and purposefully interfere with the Project’s progression by inhibiting the

experienced, trained and qualified union operators Adamo provided.

        25.   At one point, the Executive Vice President of Adamo, Rick Cuppetilli,

encountered a Union representative on the Project who stated to him: “Off the

record, the Union sent me over here to cause trouble for Adamo.”

        26.   Defendant Union repeatedly and maliciously interfered with Adamo’s

performance by ordering numerous, highly experienced, trained and qualified


                                       00906548-2   13
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19          PageID.14   Page 14 of 31



operators provided by Adamo to immediately stop work and “Get off the

machines”.

      27.     Defendant Union and Defendant Sweeney, knowingly, willfully and

maliciously attempted to displace experienced, trained and qualified operators

through pressure tactics and intimidation and replace them with grossly unqualified

operators.

      28.     These repeated acts of interference caused disruption and difficulty

for Adamo in satisfying their obligations to CCC and Ford under the contract.

      29.     Defendant   Union continued to            willfully and defiantly ban

experienced, trained and qualified union operators from the site, even after being

told on or about March 5, 2019 by the International Operating Engineers Union to

cease its interference and allow the experienced, trained and qualified union

operators provided by Adamo to work.

      30.     Examples of events resulting from unqualified operators being forced

onto Adamo by the Defendant Union and Defendant Sweeney include, but are not

limited to:

                 a. An unqualified operator, who was so unfamiliar with heavy

              machinery he was sent to operate, he was immediately dismissed by a

              supervisor because he literally did not know how to make the machine

              move forward and was creating an imminent danger on the plant floor.


                                      00906548-2   14
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19     PageID.15    Page 15 of 31



               b. Experienced, trained and qualified operators expressing serious,

            safety concerns because of unqualified operators on the floor, with

            one operator admitting to Adamo, “…We are lucky no one was

            hurt….”

               c. An unqualified operator erroneously damaged a metal beam in

            the plant during operations amassing over $75,000.00 in damages and

            creating imminent danger to his surrounding coworkers.

               d. Workers sent by the Defendants to operate dangerous and

            heavy equipment that were so untrained for the positions they were

            accompanied by men wearing orange vests marked “TRAINER.”

      31.   The interference by Defendant Union and Defendant Sweeney with

the Project, and their willful supplanting of experienced, trained and qualified

operators caused Adamo to breach certain contractual duties to CCC and Ford.

      32.   Defendant Union and Defendant President by maliciously forcing

these unqualified workers onto Adamo, created unnecessary delays, extra payroll

and benefits obligations, orientation costs, caused damages to personal and real

property, and interfered with Adamo’s contractual relationship, and prospective

advantageous business expectancies with CCC and Ford.

      33.   Upon information and belief, beginning in March, 2019 and

continuing through the date of this Verified Complaint, agents of Defendant Union


                                    00906548-2   15
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19         PageID.16    Page 16 of 31



and Defendant President have and are intentionally and maliciously publishing to

third parties unprivileged, injurious, false and defamatory statements concerning

Adamo.

      34.    Such injurious, false and defamatory statements are affecting

Adamo’s good reputation with operators, employees, the community at large, and

other business alliances.

      35.    These repeated acts of interference caused disruption and difficulty

for Adamo in satisfying their obligations to CCC and Ford under the contract.

                                     COUNT I

            TORTIOUS INTERFERENCE WITH CONTRACT
         WITH COMMERCIAL CONTRACTING CORPORATION

      36.    Plaintiff re-alleges, restates, and incorporates by reference all

allegations contained in the preceding Paragraphs of this Verified Complaint as

though fully restated below.

      37.    Adamo entered into a valid contract with CCC to provide demolition

services for the Project.

      38.    Defendants knew Adamo’s valid contract existed with CCC and knew

of its obligations to Ford.

      39.    The Defendants’ actions, including but not limited to the actions set

forth in the preceding paragraphs, unjustifiably instigated a breach of the contract.



                                       00906548-2   16
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19        PageID.17   Page 17 of 31



      40.    Actions, such as but not limited to, the Defendants causing

experienced, trained and qualified operators not to work on the Project and causing

unqualified operators to work on the Project were deliberate actions which

instigated and lead to contractual breaches involving Adamo, CCC and Ford.

      41.    As a result of Defendants’ malicious, willful, and wanton, conduct, as

set forth herein, Adamo has sustained damages including, but not limited to,

economic damages.

      42.    The nature of Defendants’ malicious and unjustified interferences

with Adamo’s rights and the diminishment Defendants caused to such things as

Adamo’s good reputation and longstanding goodwill entitles Adamo to exemplary

damages.

      43.    Defendant’s tortious interference with Adamo’s contract with CCC

has caused Adamo to incur damages in excess of Seventy-Five Thousand

($75,000.00) Dollars.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award Plaintiff damages in excess of $75,000, to which it is entitled, including, but

not limited to economic damages, exemplary damages, punitive damages, costs,

interest and attorney fees.




                                      00906548-2   17
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19        PageID.18    Page 18 of 31



                                    COUNT II

              TORTIOUS INTERFERENCE WITH BUSINESS
              RELATIONSHIPS OR EXPECTANCIES WITH
             COMMERCIAL CONTRACTING CORPORATION

      44.    Plaintiff re-alleges, restates, and incorporates by reference all

allegations contained in the preceding Paragraphs of this Verified Complaint as

though fully restated below.

      45.    Adamo had business relationships or expectancies with CCC at the

time of Defendants’ tortious interference.

      46.    Adamo’s business relationships or expectancies with CCC had a

reasonable likelihood of future economic benefit for Adamo.

      47.    Defendants knew of the business relationships or expectancies that

Adamo had with CCC at the time of Defendants’ tortious interference.

      48.    Defendants intentionally interfered with the business relationships or

expectancies that Adamo had with CCC, by actively, maliciously and tortiously

interfering with the experienced, trained and qualified operators Adamo provided

in furtherance of the Adamo’s responsibilities to the Project, and with Adamo’s

ability to perform work on the Project, as set forth in the preceding Paragraphs.

      49.    Defendants’ actions to interfere with Adamo’s business relationships

or expectancies with CCC were malicious and without justification and were done




                                      00906548-2   18
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19        PageID.19    Page 19 of 31



with the purpose of invading and interfering with Adamo’s business relationships

or expectancies with CCC.

      50.    Defendants’ wrongful conduct has caused a disruption in Adamo’s

business relationship or expectancy with CCC.

      51.    As a result of Defendants’ unjustified, tortious, malicious, willful, and

wanton, conduct, as set forth herein, Adamo has sustained damages including, but

not limited to, economic damages.

      52.    The nature of Defendants’ malicious and unjustified interferences

with Adamo’s rights and the diminishment Defendants caused to such things as

Adamo’s good reputation and longstanding goodwill entitles Adamo to exemplary

damages.

      53.    Defendant’s improper, unjustified, and tortious interference with

Adamo’s business relationships or expectancies with CCC has caused Adamo to

incur damages in excess of Seventy-Five Thousand ($75,000.00) Dollars.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award Plaintiff damages in excess of $75,000, to which it is entitled, including, but

not limited to economic damages, exemplary damages, punitive damages, costs,

interest and attorney fees.




                                      00906548-2   19
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19         PageID.20    Page 20 of 31



                                      COUNT III

         TORTIOUS INTERFERENCE WITH BUSINESS
  RELATIONSHIPS OR EXPECTANCIES - FORD MOTOR COMPANY

      54.       Plaintiff re-alleges, restates, and incorporates by reference all

allegations contained in the preceding Paragraphs of this Verified Complaint as

though fully restated below.

      55.       Adamo had a history of longstanding and profitable business

relationships or expectancies with Ford Motor Company at the time of Defendants’

tortious interference.

      56.       Adamo’s business relationships or expectancies with Ford Motor

Company had a reasonable likelihood of future economic benefit for Adamo.

      57.       Defendants knew of the business relationships or expectancies that

Adamo had with Ford Motor Company at the time of Defendant’s tortious

interference.

      58.       Defendants intentionally interfered with the business relationships or

expectancies that Adamo had with Ford Motor Company, by actively, maliciously

and tortiously interfering with experienced, trained and qualified operators Adamo

provided in furtherance of performing its job responsibilities, and with Adamo’s

ability to perform work on the Project, as set forth in the preceding Paragraphs.

      59.       Defendants actions to interfere with Adamo’s business relationships

or expectancies with Ford Motor Company were malicious and without
                                        00906548-2   20
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.21    Page 21 of 31



justification and were done with the purpose of invading and interfering with

Adamo’s business relationships or expectancies with Ford Motor Company.

      60.    Defendants’ conduct has caused a disruption in Adamo’s business

relationship or expectancy with Ford Motor Company.

      61.    As a result of Defendants’ improper, unjustified, malicious, willful,

tortious and wanton, conduct, as set forth herein, Adamo has sustained damages

including, but not limited to, economic damages.

      62.    The nature of Defendants’ improper and unjustified interferences with

Adamo’s rights, and the damage Defendants caused to such things as Adamo’s

good reputation and longstanding goodwill, entitles Adamo to exemplary damages.

      63.    Defendants’ improper, unjustified, and tortious interference with

Adamo’s business relationships or expectancies with Ford Motor Company has

caused Adamo to incur damages in excess of Seventy-Five Thousand ($75,000.00)

Dollars.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award Plaintiff damages in excess of $75,000 to which it is entitled, including, but

not limited to economic damages, exemplary damages, punitive damages, costs,

interest and attorney fees.




                                      00906548-2   21
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19             PageID.22   Page 22 of 31



                                      COUNT IV

           TORTIOUS INTERFERENCE WITH BUSINESS
     RELATIONSHIPS OR EXPECTANCIES - UNION OPERATORS

      64.       Plaintiff re-alleges, restates, and incorporates by reference all

allegations contained in the preceding Paragraphs of this Verified Complaint as

though fully restated below.

      65.       Adamo had long and profitable business relationships or expectancies

with union operators at the time of Defendants’ tortious interference.

      66.       Adamo’s business relationships or expectancies with said operators

had a reasonable likelihood of future economic benefit for Adamo and, in fact,

good relationships with union operators are mandatory for Adamo’s success.

      67.       Defendants knew of the business relationships or expectancies that

Adamo had with said union operators at the time of Defendants’ tortious

interference.

      68.       Defendant    intentionally       interfered   with   Adamo’s    business

relationships or expectancies with said union operators, by actively, maliciously

and tortiously interfering with the operators in the performance of their job

responsibilities, and with Adamo’s ability to perform work on the Ford Project, as

set forth in the preceding Paragraphs.




                                         00906548-2   22
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19        PageID.23    Page 23 of 31



      69.    Defendants further intentionally interfered with Adamo’s business

relationships or expectancies with the operators by threatening, harassing and

intimidating the employees on a regular and continued basis.

      70.    Defendant’s actions to interfere with Adamo’s business relationships

or expectancies with such operators was malicious and without justification and

were done with the purpose of invading and interfering with Adamo’s business

relationships or expectancies with its workers.

      71.    Defendant’s conduct has caused a disruption in Adamo’s business

relationship or expectancy with its employees.

      72.    As a result of Defendants’ unjustified, tortious, malicious, willful, and

wanton, conduct, as set forth herein, Adamo has sustained damages including, but

not limited to, economic damages.

      73.    The nature of Defendants’ malicious and unjustified interferences

with Adamo’s rights and the diminishment Defendants caused to such things as

Adamo’s good reputation and longstanding goodwill entitles Adamo to exemplary

damages.

      74.    Defendant’s improper, unjustified, and tortious interference with

Adamo’s business relationships or expectancies with its employees has caused

Adamo to incur damages in excess of Seventy-Five Thousand ($75,000.00)

Dollars.


                                      00906548-2   23
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.24    Page 24 of 31



      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award Plaintiff damages in excess of $75,000 to which it is entitled, including, but

not limited to economic damages, exemplary damages, punitive damages, costs,

interest and attorney fees.

                                    COUNT V

   INJURIOUS FALSEHOODS HARMFUL TO ADAMO’S INTERESTS

      75.    Plaintiff re-alleges, restates, and incorporates by reference all

allegations contained in the preceding Paragraphs of this Verified Complaint as

though fully restated below.

      76.    Defendants, and their agents on behalf of Defendant Union, and with

the Defendant Union’s consent and under its directions, intentionally published

false statements to experienced, trained and qualified, union operators provided by

Adamo and whose work was necessary and critical for Adamo to fulfill its

contractual obligations to CCC and Ford.

      77.    The Defendants intentionally made such statements intending to harm

Adamo by orchestrating shortfalls in workers and hindering the progression of

Adamo’s work.

      78.    The Defendants recognized or should have recognized the false

statements likely would result in harmful shortfalls and the harmful hindrance of

Adamo’s work.


                                      00906548-2   24
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19          PageID.25    Page 25 of 31



      79.    The Defendants knew the statements were false or acted with such

statements with reckless regard to their truth or falsity.

      80.    Such statements included, but were not limited to, falsely stating the

workers must get off of machines and stop working.

      81.    Experienced, trained and qualified operators, hearing the false

statements made by the Defendants, acted upon such false statements and ceased

working, and left the job site, resulting in substantial harm to Adamo.

      82.    As a result of Defendants’ malicious, willful, and wanton, conduct, as

set forth herein, Adamo has sustained damages including, but not limited to,

economic, pecuniary damages.

      83.    The nature of Defendants’ malicious and unjustified interferences

with Adamo’s rights and the diminishment Defendants caused to such things as

Adamo’s good reputation and longstanding goodwill entitles Adamo to exemplary

damages.

      84.    Defendants’ false statements and reckless and intention conduct has

caused Adamo to incur damages in excess of Seventy-Five Thousand ($75,000.00)

Dollars.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award Plaintiff damages in excess of $75,000 to which it is entitled, including, but

not limited to actual damages, economic damages, pecuniary damages, exemplary


                                        00906548-2   25
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19        PageID.26     Page 26 of 31



damages, punitive damages, costs, interest and attorney fees.

                                    COUNT VI

                           SLANDER/DEFAMATION

        85.   Plaintiff re-alleges, restates, and incorporates by reference all

allegations contained in the preceding Paragraphs of this Verified Complaint as

though fully restated below.

        86.   Defendants, and their agents on behalf and with consent of the Union,

made false and defamatory statements concerning Adamo to third parties.

        87.   The statements were not privileged.

        88.   The statements were made at least negligently, and on certain

occasions false statements were made recklessly, and maliciously.

        89.   The statements resulted in harm to Adamo.

        90.   Adamo placed highly experienced, trained and qualified, union

operators on the Project, which were critical to complete the Project.

        91.   The Defendants falsely told such workers things such as, but not

limited to, they need to “Get off machinery,” and “Immediately stop working”.

        92.   Said experienced, trained and qualified operators, hearing and

believing the statements, acted upon them, changed their positions and

relationships toward Adamo, left the machinery, ceased working, and left the job

site.


                                      00906548-2   26
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19       PageID.27   Page 27 of 31



      93.    The false statements unequivocally concerned Adamo and resulted

and precipitated shortfalls in experienced, trained and qualified operators,

substantial disruptions in the Project, and resulted economic harm.

      94.    The false statements further reflected on Adamo’s reputation and

standing by creating falsehoods and damaging impressions that Adamo had

wrongfully placed such experienced, trained and qualified operators on machinery

to work on the Project.

      95.    Adamo’s good reputation and positive relationships with experienced,

trained and qualified operators is crucial to its continued success as a leading,

international demolition company.

      96.    The actions taken by the experienced, trained and qualified operators

demonstrate they believed the false statements, and such statements and have

created an ongoing diminishment of Adamo’s reputation affecting these important

relationships.

      97.    As a result of Defendants’ malicious, willful, and wanton, conduct, as

set forth herein, Adamo has sustained damages including, but not limited to,

economic, pecuniary damages.

      98.    The nature of Defendants’ malicious and unjustified interferences

with Adamo’s rights and the diminishment Defendants caused to such things as




                                      00906548-2   27
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19   PageID.28   Page 28 of 31
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19   PageID.29   Page 29 of 31




                       Respectfully submitted,

                       CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.

                       /s/ Ronald G. Acho
                       Ronald G. Acho (P23913)
                       Margaret Lourdes (P55601)
                       Attorneys for Plaintiff
                       17436 College Parkway
                       Livonia, MI 48152
                       (734) 261-2400
Dated: May 24, 2019    racho@cmda-law.com
                       mlourdes@cmda-law.com




                                  00906548-2   29
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19   PageID.30   Page 30 of 31



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ADAMO DEMOLITION COMPANY,
d/b/a ADAMO GROUP INC., and ADAMO
GROUP, a foreign profit corporation,

                          Plaintiff,
vs.

INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 150, and
JAMES M. SWEENEY, an individual,

                     Defendants.
___________________________________/

CUMMINGS, McCLOREY, DAVIS &
ACHO, P.L.C.
By: RONALD G. ACHO (P23913)
    MARGARET LOURDES (P55601)
17436 College Parkway
Livonia, MI 48152
(734) 261-2400 / FAX (734) 261-2400
racho@cmda-law.com
mlourdes@cmda-law.com
Attorneys for Plaintiff
___________________________________/



                                 JURY DEMAND

             Plaintiff ADAMO DEMOLITION COMPANY, d/b/a ADAMO GROUP

INC. and ADAMO GROUP, demands a jury trial on all issues.




00906548-2
Case 2:19-cv-11526-LVP-RSW ECF No. 1 filed 05/24/19   PageID.31   Page 31 of 31



                       Respectfully submitted,

                       CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.

                       /s/ Ronald G. Acho
                       Ronald G. Acho (P23913)
                       Margaret Lourdes (P55601)
                       Attorneys for Plaintiff
                       17436 College Parkway
                       Livonia, MI 48152
                       (734) 261-2400
Dated: May 24, 2019    racho@cmda-law.com
                       mlourdes@cmda-law.com




                                   00906548-2   2
